BALLARD, District Tudge.
T can discharge Weeden only on its appearing that what he did was done under and by virtue of the warrant in his hands. The evidence before me does not justify me in finding the shooting was done in order to enable the officer to execute the process in his hands, and as 1 cannot so find. I cannot discharge him. He must be remanded to the state court there to stand trial. He may be excusable for what he did — he may have acted in self-defense — but these matters belong solely to the state court, and the jury there. Being an officer of the United States furnishes no immunity for violating state laws. The state court has jurisdiction to try him. I claim the right only to pronounce on the fact whether or not what he did or is accused of doing, was justified by the process in his hands.
The other relators were not present at the •shooting or in any way connected therewith, but were on the highway with the prisoners in their custody, arrested under due process, and unconscious of the shooting, except as their attention was attracted by the pistol shots. They did nothing which they were not justified in doing by the process in their hands. They must be discharged.
In writing the opinion in U. S. ex rel. Roberts v. Jailer [Case No. 15,463], I was inclined to think that a federal officer was not entitled to claim his discharge by simply showing that he had done nothing except what he was justified in doing by process, but that he was obliged to show that he was justified by his process in doing the very thing imputed to him, and for which he was in confinement. I am constrained, in deference to authority, to modify what that opinion indicates would be my action, when it appears that the officer is actually, innocent of the crime imputed, and was faithful in doing all that he really did. Ex parte Jenkins, 2 Wall. [69 U. S.] 537. [Weed-en remanded, and the other relators discharged.] 2

 [From 4 Law & Eq. Rep. 149.]